DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 14 July 2022 in reference to application 16/484,053.  Claims 1-9 are pending and have been examined.

Response to Amendment
The amendment filed 14 July 2022 has been accepted and considered in this office action.  Claims 1-9 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 14 July 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Engelbrecht teaches a model learning device (abstract) comprising: 
a state-of-satisfaction change pattern model learning unit that obtains, for each of predetermined change patterns of a state of satisfaction, a state-of-satisfaction change pattern model including a set of transition weights in a state sequence of states of satisfaction by using a state-of-satisfaction change pattern correct value indicating a correct value of a change pattern of a state of satisfaction of an utterer in a conversation and state-of- satisfaction correct values, each indicating a correct value of the state of satisfaction of the utterer at the time of each utterance in the conversation (Section 2, figure 1, transition probabilities from state to state within the HMM, each state emits a satisfaction state, and thus the transitions between each state is equivalent to what is claimed, Section 3, training the HMM with labeled conversation data); and 
a state-of-satisfaction estimation model learning unit that obtains, by using an utterance-for-learning feature amount and a correct value of a state of satisfaction of an utterer who gave an utterance for learning corresponding to the utterance-for-learning feature amount, a state-of-satisfaction estimation model for obtaining a posteriori probability of an utterance feature amount given a state of satisfaction of an utterer (Section 2, state probabilities of each state within the HMM represents the probability of the satisfaction given the current observations, without regard to the previous state Section 3, training the HMM with labeled conversation data), and outputs the state-of- satisfaction estimation model (section 2, emitting satisfaction labels.),
wherein the state-of-satisfaction estimation model are input to an estimating device (section 4 results), 
the estimating device receives a plurality of utterances given by a particular utterer in a conversation (section 4 test turn data), 
detects one or more voice activities in each of the plurality of utterances received (section 4 dialog turns), and 4Application No. 16/484.053 Reply to Office Action of April 15. 2022 
by using an input utterance feature amount extracted and the state-of-satisfaction estimation model, obtains an estimated value of a state of satisfaction of the particular utterer who provided the plurality of utterances to the estimating device and outputs the estimated value (Section 4, satisfaction estimation).
	Engelbrecht does not specifically teach outputting the state-of-satisfaction change pattern model.
	In the same field of tracking user satisfaction, Devarajan teaches outputting the state-of-satisfaction change pattern model (0122, Figure 8, representing transitions between satisfaction or sentiment states).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to output satisfaction transitions as taught by Devarajan in the system of Engelbrecht in order to allow users to trach changes in satisfaction overtime during the history of a dialog (Devarajan 0122).
	However the prior art of record does not teach or fairly suggest the limitations of “obtain, for a plurality types of predetermined change patterns of a plurality of states of satisfaction, a plurality of state-of-satisfaction change pattern models each including a set of transition weights in a plurality of state sequences of the plurality of states of satisfaction of each of the predetermined change patterns by using a-state-of-satisfaction change pattern correct values indicating a-correct values of a-change patterns of a-state of satisfactions of an utterer in a conversation and state-of-satisfaction correct values, each indicating a correct value of the state of satisfaction of the utterer at the time of each utterance in the conversation,…
…using an input utterance feature amount extracted, based on the detected one or more voice activities, and the state-of-satisfaction change pattern models and the state-of-satisfaction estimation model, obtains an estimated value of a state of satisfaction of the particular utterer who provided the plurality of utterances to the estimating device and outputs the estimated value.”  Therefore claim 1 is allowable.

Claims 2-4 require the limitations of claim 1 and therefore are allowable as well.

Claim 5 contains similar limitations as claim 1 and is therefore allowable as well. 

Claims 6-9 require the limitations of claim 5 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655